Exhibit 10.15

 

SERVERS AND NETWORK LEASE

 

BETWEEN

 

True Technology Company Limited

 

AND

 

Man Loong Bullion Company Limited

 



 

 

DEDICATED SERVERS HOSTING & NETWORK LEASE AGREEMENT

 

This Agreement, entered into this 1 day of April, 2015 by and between 31 day of
March, 2017

 

Service Fee: HKD $30,000.00 / MONTHLY

 



Customer: Man Loong Bullion Company Limited Address: Floor 8, Tower 5, China
Hong Kong City, 33 Canton Road, TST, Kowloon, Hong Kong





Telephone: +852 21553999   Fax: +852 251553993   e-mail: online@manloong.com  

 

1. AGREEMENT

 

1.1. In consideration of the mutual covenants contained herein, the parties
agree as follows:

 

2. PURPOSE

 

2.1. The purpose of this Agreement is to define the terms under which True
Technology Company Limited will provide Customer with Hosting Services, defined
as:

 


a) Physical space within True Technology Company Limited’s service to house a
True Technology Company Limited-owned and supplied computer system and such
other equipment as may be required and identified within this Agreement,
hereinafter Customer’s Server,

 

b) Limited physical access to Customer’s Server and

 

c) A connection of the Customer’s Server to the Internet using True Technology
Company Limited’s public network connections.

 

d) Trading software license for user to execute trades in gold and silver
markets through company trading platform

 

e) Trading software enhancement or customization based on software development
requirements defined by the customer. The customer owns the intellectual
property of the customized version of the trading software. True Technology will
not share the customer’s customized software with any third party without the
written approval from the customer.

 

f) Customer will pay the cost for software enhancement or customization on top
of monthly service fee. The hourly rate for software enhancement or
customization is $150 USD per hour. Additional fee will be billed to the
customer at the end of each month.

 



 

 

 

A - Servers Hosting and Rental:



  - Rack Rental x 1   - Server Rental Dell R710 with Intel Xeon E5645 / 24GB RAM
/ 18TB HDD x 4   - Server Rental Dell R410 with Intel Xeon E5645 / 24GB RAM /
12TB HDD x 2   - Firewall Rental Fortinet Fortigate 200B equipped with UTM
Services x 2

 

B - Software / Trading platform Licenses:



  - Servers Operation System Licenses Included   - Trading Software Licenses
Bundle Included unlimited users to access the software in the same server
concurrently

 

C - Network Lease Service:



  - Dedicated Internet Port with 30/30MB 16 Fixed IP Address   - Dedicated Metro
Lease Line with 10/10MB 2 Fixed IP Address

 

D - Support Services:



  - Regular maintenance support and helpdesk and software update   - Software
enhancement based on customer’s software enhancement requirements

 


2.2. This Agreement may include additional exhibits for services such as
monitoring, managed services, backup service, managed firewall services and
Operating System maintenance. Such exhibits, once executed, shall become a part
of this Agreement and incorporated herein.

 

3. EFFECTIVENESS, TERM AND RENEWAL

 

3.1. This Agreement shall become effective when signed by a duly authorized
officer of True Technology Company Limited. This Customer Agreement shall remain
in effect until the services provided herein are terminated, changed or canceled
as allowed by the terms and conditions as contained herein.

 

4. CUSTOMER’S SERVER AND USE RESPONSIBILITIES

 

4.1. Customer’s Server may provide services to Customer and/or its’ customers,
or the general public, for any legal purpose whatsoever, provided that:

 

4.2. Customer’s Server may deliver, only those network services specifically
disclosed and agreed to herein. Customer’s server shall not be used as a mail
relay and Customer shall ensure that such service is shutdown and,

 

4.3. Customer’s Server shall not exceed the agreed-to Bandwidth limits, or
provide services to others which results in use in excess of the agreed to
Bandwidth, regardless of whether such use is in the ordinary course of business
or results from any unauthorized hacking or use of Customer’s Server. Should
Customer exceed its allotted Bandwidth, for any reason, Customer shall pay for
such additional Bandwidth, at the rate and terms defined in the current True
Technology Company Limited price list, and

 

4.4. Customer shall not utilize its Server for the delivery of unsolicited email
(spamming) or the spreading of viruses and,

 



2

 

 

4.5. Customer is expressly prohibited from, and shall not use the Server or True
Technology Company Limited’s network to, violate the security of any computer
(or) network, crack passwords or security encryption codes, or transfer or serve
any illegal material(s).

 

4.6. All services provided by True Technology Company Limited under this
Agreement extend to the Customer only, and do not extend to any other person,
corporation or entity, regardless of their relationship with Customer and under
no circumstances will True Technology Company Limited be obliged to support
third parties.

 

4.7. Customer may resell space on the Customer’s Server as well as its bandwidth
to third parties, provided that Customer does NOT:

 

a) allow third party to access administration or root accounts,

 

b) use such service to provide dial-in or general Internet TCP/IP Access,

 

c) provide or divulge login names or passwords, provided to Customer by True
Technology Company Limited, to third parties and

 

d) allow any such use which is in violation of this Agreement.

 

4.8. Customer and all other third parties accessing or using Customer’s Server
shall abide by all of the rules, regulations and policies of True Technology
Company Limited, as well as other networks and computer systems accessed via the
Customer’s server, whether operated by True Technology Company Limited, its
suppliers or others. If the Customer is unsure of those policies, it is the
Customer’s responsibility to ascertain said policies. Customer agrees to
indemnify and hold True Technology Company Limited harmless from any claims
resulting from the Customer’s use of the service that damages either the
Customer or another party or parties.

 

5. CUSTOMER RESPONSIBILITIES FOR EQUIPMENT, APPLICATIONS AND DATA

 

5.1. The Customer is totally responsible for the ongoing stability and the
operation of the Customer’s application and server. True Technology Company
Limited staff will maintain the server stability on the best effort.

 

5.2. Unless contracted by separate Agreement, in writing, under no circumstances
shall True Technology Company Limited assume responsibility for the loss of
information on the Customer’s Server. The Customer is responsible for secure
backup of all data on Customer’s Server, and is responsible for rebuilding their
environment in the event of loss of this information caused by failure of the
server, or by any act, by any party, whether accidental or intentional. The
customer has the option of hiring True Technology Company Limited for
restoration of services at an additional fee. The customer is responsible for
providing True Technology Company Limited with a reliable 24-hour contact to
notify in the event of failure or downtime for maintenance.

 

5.3. Customer shall provide True Technology Company Limited with a list, and
replacement value, detailing any and all additional equipment and software that
is installed, or to be installed, on Customer’s Server by True Technology
Company Limited.

 

5.4. Customer shall fully insure additional software and hardware installed on
Customer’s server against all risk of loss, including without limitation, theft,
fire, water and earthquake damage. Customer is advised to purchase business
interruption insurance to protect against lost revenue from Customer’s server in
case of prolonged disruption of services or catastrophe.

 

5.5. True Technology will not license the customized software that we license to
any third parties.

 



3

 

 

6. PAYMENT AND CHARGES

 

6.1. The Customer is responsible for any and all fixed and accumulative charges
for their account as, defined in the current True Technology Company Limited
price list.

 

6.2. The account setup fee and first month (30 days) service are charged
immediately upon the execution of this Agreement. Once the Customer’s Server is
installed and operational, the thirty (30) day period begins. Thereafter,
hosting fees are billed on a monthly basis. The first such invoice may include
appropriate charges or credits to prorate the service period to the end of the
month. Incidental support or additional fees will be charged as the service is
performed.

 

6.3. Invoices for Hosting Services are invoiced and payable in advance for the
term of the Hosting Services. Hosting Services are subject to suspension for any
account thirty (30) or more days past due and become subject to a re-activation
fee. True Technology Company Limited may impose a late charge on invoiced
amounts over 30 days outstanding equal to 1.5% per month of the unpaid until the
entire balance is paid in full.

 

6.4. True Technology Company Limited agrees to notify Customer at least ninety
(30) days in advance of any price increase which affects any services provided
to Customer under this Agreement.

 

7. LIMITATION OF LIABILITY

 

7.1. True Technology Company Limited exercises no control whatsoever over the
content of the information passing through its network. True Technology Company
Limited makes no warranties of any kind, whether expressed or implied, for the
service(s) it is providing. True Technology Company Limited also disclaims any
warranty of merchantability or fitness for a particular purpose. True Technology
Company Limited will not be responsible for any damage you suffer. This includes
the loss of data resulting from delays, non-deliveries, miss-deliveries, or
service interruptions caused by its own negligence, omission or your errors or
omissions. Use of any information obtained via True Technology Company Limited's
network is at your own risk. True Technology Company Limited specifically denies
any responsibility for the accuracy or quality of information obtained through
its services.

 

7.2. True Technology Company Limited's liability hereunder for any losses or
damages suffered by Customer or its customers with respect to the products and
services or any other item under this Customer Agreement, whether direct or
indirect, from any cause whatsoever, shall be limited to the amount paid by
Customer to True Technology Company Limited for products and services ordered
hereunder for a single billing period only. True Technology Company Limited
shall not be liable for any lost profits or for any claim or demand against the
Customer by any other party based on any expressed, implied or claimed
warranties by True Technology Company Limited not specifically set forth in this
Agreement.

 

7.3. IN NO EVENT SHALL TRUE TECHNOLOGY COMPANY LIMITED BE LIABLE FOR
CONSEQUENTIAL DAMAGES EVEN IF TRUE TECHNOLOGY COMPANY LIMITED HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES.

 

7.4. No action, regardless of form, arising out of this or any other True
Technology Company Limited Agreement or the transactions contemplated herein or
therein, may be brought by Customer more than one (1) year after the cause of
action has occurred.

 

7.5. Customer shall indemnify, defend and hold harmless True Technology Company
Limited, its directors, employees and agents from any action brought against
them by any third-party in connection with this Agreement, or any other
Agreement between Customer and a third-party from any claims resulting from the
use of the service by you or any of your customers or others throughout your
chain of distribution, including end-users. Customer shall pay all damages and
reasonable attorney fees arising as a result of Customer's use or misuse of any
rights granted herein.

 



4

 

 

8. COMPLIANCE WITH LAWS

 

8.1. Customer shall at all times comply with all applicable laws and regulations
of the Hong Kong SAR and all other governmental entities governing, restricting
or otherwise pertaining to the use, distribution, exporting or import of data,
products, services and/or technical data.

 

8.2. True Technology Company Limited's network may only be used for lawful
purposes. Transmission of any material in violation of any Hong Kong SAR, or
other governmental regulation is prohibited. This includes, but is not limited
to, copyrighted material, material legally judged to be threatening or obscene,
or material protected by trade secret.

 

9. TERMINATION

 

9.1. True Technology Company Limited shall have the right to immediately suspend
or terminate this Agreement during any investigation of Acceptable Use Policy or
Agreement violations, misrepresentation of the services offered by Customer’s
Server, inappropriate use, use of excessive system or network resources which
adversely affects the performance, security or reliability of the True
Technology Company Limited network, or nonpayment of service fees. In the event
that True Technology Company Limited suspends or cancels service, True
Technology Company Limited will make a reasonable effort to notify the emergency
contact supplied by the Customer, prior to the actual event.

 

9.2. True Technology Company Limited shall have the right to suspend or
terminate this Agreement for any reason, by providing the Customer with written
notice.

 

9.3. The Customer must cancel with written notice sent to the address of True
Technology Company Limited in this Agreement. Customer agrees that True
Technology Company Limited has the right to delete all data, files or other
information that is stored on the Customer’s servers, on behalf of Customer, if
either the Customer or True Technology Company Limited cancels this account, for
any reason.

 

10. MISCELLANEOUS PROVISIONS

 

10.1. This Customer Agreement is being executed by Customer at the address
provided for herein, and by True Technology Company Limited in Hong Kong SAR.

 

10.2. If any sentence, paragraph, clause or combination of the same in this
Customer Agreement is held by a court or other governmental body of competent
jurisdiction to be unenforceable, invalid or illegal in any jurisdiction, such
sentence, paragraph, clause or combination shall be deemed deleted from this
Customer Agreement and the remainder of this Customer Agreement shall remain
binding on the parties as if such unenforceable, invalid or illegal sentence,
paragraph, clause or combination had not been contained herein.

 

10.3. In the event litigation is required to force compliance with, or address
any breach of this Agreement, the parties agree that the prevailing party shall
be entitled to attorneys' fees and costs actually incurred.

 

10.4. Relationship. Nothing in this Customer Agreement or to be done pursuant to
its terms and conditions is intended to, or shall, create a partnership or joint
venture, for tax purposes or otherwise, between True Technology Company Limited
and Customer. Customer is and shall remain fully and solely responsible for all
of its employees and assumes full responsibility for all costs and liabilities
incurred in connection with the termination of such employees for any reason
whatsoever.

 



5

 

 

11. MODIFICATION

 

11.1. This Agreement shall constitute the entire Agreement between Customer and
True Technology Company Limited pertaining to Customer’s server. This Agreement
shall not be modified or altered except by a written instrument duly executed by
Customer and by an authorized officer of True Technology Company Limited.

 

[ex10xv.jpg] 

 



Francisco M Xavier.   TSANG CHI MING   Print/Type Name   Print/Type Name        
  General Manager   I.T. Consultant   Title/Date   Title/Date  

 

 

6



 

 